PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,174,314
Issue Date: 16 Nov 2021
Application No. 16/380,121
Filing or 371(c) Date: 10 Apr 2019
For: Anti-KRAS Binding Proteins

:
:      DENIAL OF REQUEST FOR
:      PATENT TERM ADJUSTMENT
:	
:



This is a decision on the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT” filed January 12, 2022, which is being treated under 37 CFR 1.705(b) as a request to adjust the patent term adjustment determination (“PTA”) from 0 days to 323 days.

The request for the Office to adjust the PTA to 323 days is DENIED.  

This decision is the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).          


Relevant Procedural History

The above-identified patent issued with a PTA determination of 0 days on November 16, 2021. On January 12, 2022, patentee filed the present request under 37 CFR 1.705(b), seeking an adjustment of the PTA to 323 days, accompanied by a $210 petition fee as set forth in § 1.18(e).


Decision

The PTA is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 323 days;
The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 471 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay. In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 0 days (323 days of A Delay + 0 days of B Delay + 0 days of C Delay- 0 days of Overlap - 471 days of Applicant Delay).

Patentee disagrees with the determination of 471 days of applicant delay and maintains the correct amount of applicant delay is 0 days. In particular, patentee argues the Office should remove the period of reduction of 471 days assessed under 37 CFR 1.704(c)(13). This change would result in 323 days of PTA (323 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).
As further discussed below, the Office finds the period of applicant delay is 471 days. Accordingly, the correct PTA is 0 days (323 days + 0 days + 0 days - 0 days - 471 days).


A Delay

Petitioner does not dispute the Office’s prior determination of 323 days of A delay. The Office has recalculated the period of A delay as part of the Office’s redetermination of the PTA and confirmed the period of A delay is 323 days.

The “A” delay period(s) include the following:

(1)  323 days under 37 CFR 1.703(a)(1) for the period beginning on June 11, 2020 (the day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a)) and ending on April 29, 2021 (date of mailing of the action under 35 U.S.C. 132).

The period of A delay is 323 days.


B Delay

Petitioner does not dispute the Office’s prior determination that the period of B delay is 0 days. The Office has recalculated the period of B delay as part of the Office’s redetermination of the PTA and confirmed the period of B delay is 0 days.

The period of B delay is 0 days.


C Delay

Petitioner does not dispute the Office’s prior determination that the period of C delay is 0 days. The Office has recalculated the period of C delay as part of the Office’s redetermination of the PTA and confirmed the period of C delay is 0 days.


Overlap

Petitioner does not dispute the Office’s prior determination that the number of days of Overlap is 0 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

Petitioner disputes the Office’s prior determination of 471 days of applicant delay. The Office has recalculated the period of applicant delay as part of the Office’s redetermination of the PTA. The Office has carefully considered patentee’s argument, but does not find it persuasive. The Office confirms the period of applicant delay is 471 days. 
The applicant delay includes the following period(s):

471 days of applicant delay under 37 CFR 1.704(c)(13) beginning on December 11, 2019 (the day after the date that is eight months from the date on which the application was filed under 35 U.S.C. 111(a)) and ending March 25, 2021 (the date the application was in condition for examination as defined in 37 CFR 1.704(f)). 

The sole issue in dispute is the determination of 471 days of applicant delay under 37 CFR 1.704(c)(13). The rule is clear that an application under 35 U.S.C. 111(a) filed on or after December 18, 2013, may be subject to a reduction in patent term adjustment pursuant to 37 CFR 1.704(c)(13) if it is not in condition for examination as defined by 37 CFR 1.704(f) within eight months from the date on which the application was filed under 35 U.S.C. 111(a). The Office finds the application was not in condition for examination as defined under 37 CFR 1.704(f) until March 25, 2021.

37 CFR 1.704(c)(13) provides:

Failure to provide an application in condition for examination as defined in [37 CFR 1.704(f)] within eight months from either the date on which the application was filed under 35 U.S.C. 111(a) or the date of commencement of the national stage under 35 U.S.C. 371(b) or (f) in an international application, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date that is eight months from either the date on which the application was filed under 35 U.S.C. 111(a) or the date of commencement of the national stage under 35 U.S.C. 371(b) or (f)  in an international application and ending on the date the application is in condition for examination as defined in [37 CFR 1.704(f).]

37 CFR 1.704(f) provides, in pertinent part:

An application filed under 35 U.S.C. 111(a) is in condition for examination when the application includes a specification, including at least one claim and an abstract
(§ 1.72(b)), and has papers in compliance with § 1.52, drawings (if any) in compliance with § 1.84, any English translation required by § 1.52(d) or § 1.57(a), a sequence listing in compliance with § 1.821 through § 1.825 (if applicable), the inventor's oath or declaration or an application data sheet containing the information specified in 
§ 1.63(b), the basic filing fee (§ 1.16(a) or § 1.16(c)), the search fee (§ 1.16(k) or 
§ 1.16(m)), the examination fee (§ 1.16(o) or § 1.16(q)), any certified copy of the previously filed application required by § 1.57(a), and any application size fee required by the Office under § 1.16(s). … An application shall be considered as having papers in compliance with § 1.52, drawings (if any) in compliance with § 1.84, and a sequence listing in compliance with § 1.821 through § 1.825 (if applicable) for purposes of this paragraph on the filing date of the latest reply (if any) correcting the papers, drawings, or sequence listing that is prior to the date of mailing of either an action under 35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151, whichever occurs first.

On April 22, 2019, the Office issued a Notice to File Corrected Application Papers, requiring applicant to correct informalities in the application papers by submitting a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.25 within two months from the date of the Notice to avoid abandonment. Extensions of time were available under the provisions of 37 CFR 1.136. The Notice stated, in relevant part: 

The specification, claims, and/or abstract page(s) submitted is not acceptable and cannot be scanned or properly stored because:
The application papers (including any electronically submitted papers) are not in compliance with 37 CFR 1.52 because pages 85-98, 102-114 contain text that is unreadable or of insufficient clarity. Application papers (including any electronically submitted papers) must be presented in a form having sufficient clarity and contrast between the background of the paper and the writing thereon to permit the Office to electronically reproduce the papers by use of digital imaging and optical character recognition. See 37 CFR 1.52(a)(1)(v). 

On June 11, 2019, applicant filed a substitute specification, including a statement of no new matter, in response to the Notice to File Corrected Application Papers of April 22, 2019. Patentee does not dispute the determination that the application was not in compliance with 37 CFR 1.52 because it contained text that was unreadable or of insufficient clarity.

On February 1, 2021, the Office issued a Notice to Comply with Requirements for Patent Applications Containing Nucleotide and/or Amino Acid Sequence Disclosures, giving applicant two months from the date of the notice within which to comply with the sequence of rules, 37 CFR §§ 1.821 – 1.825 to avoid abandonment. Extensions of time were available under the provisions of 37 CFR 1.136. The Notice stated, in relevant part:

Specific deficiencies and the required response to this notice are as follows:
Sequences appearing in the specification must be identified by sequence identifiers in accordance with 37 CFR 1.821(d). Applicant must provide a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

On March 25, 2021, patentee submitted a substitute specification adding the required sequence identifiers at pages 88 line 11 through 89 line 4, accompanied by a statement of no new matter. When filing the response on March 25, 2021, patentee did not dispute the USPTO’s determination that the application was not in compliance with 37 CFR 1.821(d) because the sequences appearing in the specification were not identified by sequence identifiers nor the requirement for a substitute specification to correct the deficiency. Rather, patentee attempts to argue the accuracy of the Notice of February 1, 2021, for the first time in the present request for reconsideration of PTA. 

The Office reminds patentee that it is the applicant’s responsibility to present application papers in a form having sufficient clarity and contrast between the background of the paper and the writing thereon to permit the Office to electronically reproduce the papers by use of digital imaging and optical character recognition. It is also the applicant’s responsibility to comply with the sequence rules 37 CFR §§ 1.821 – 1.825 as a fully compliant sequence listing is a requirement for the application to be in condition for examination. Although patentee received a reduction of 471 days pursuant to 37 CFR 1.704(c)(13), patentee also accrued Office delay of 323 days under 37 CFR 1.702(a)(1) during this period. Accordingly, the Office considers the application as having papers in compliance with § 1.52 and a sequence listing in compliance with § 1.821 through § 1.825 for purposes of 37 CFR 1.704(f) on March 25, 2021, the filing date of the latest reply correcting the papers prior to the mailing of the non-final action under 35 U.S.C. 132 on April 29, 2021. 

The period of applicant delay remains 471 days.


Conclusion

Petitioner argues the correct PTA is 323 days (323 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

For the above-stated reasons, a review of the Request and Image File Wrapper of the above-identified application reveals a correction of the determination of patent term adjustment under 35 U.S.C. 154(b) to 323 days is not merited. Therefore, the request for reconsideration of the patent term adjustment to adjust the patent term adjustment determination under 35 U.S.C. 154(b) from 0 to 323 days is denied.

As previously discussed, the period of applicant delay remains 0 days. Therefore, the PTA remains 0 days (323 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 471 days of Applicant Delay).

Telephone inquiries specific to this matter should be directed to Christina Tartera Donnell, Attorney Advisor, at (571) 272-3211.



/Charles Kim/
Director 
Office of Petitions - USPTO